UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4833



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRY LYNN MOORE,

                                             Defendant - Appellant.


                             No. 03-4834



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MYRA FAULKNER MOORE,

                                             Defendant - Appellant.


Appeals from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-02-67)


Submitted:   May 27, 2004                    Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Rhonda Lee Overstreet, LUMSDEN, OVERSTREET & HANSEN, Roanoke,
Virginia; J. William Watson, WATSON, MORRISON & MILLER, P.C.,
Halifax, Virginia, for Appellants. John L. Brownlee, United States
Attorney, Roanoke, Virginia, Jennie L. M. Waering, Assistant United
States Attorney, Thomas E. Booth, DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              Terry L. Moore (No. 03-4833) (Terry), and Myra F. Moore

(No.    03-4834)    (Myra)      appeal     from    their       jury    convictions      and

sentences     for   conspiracy        to    commit      mail     and   wire    fraud,    in

violation of 18 U.S.C. § 371 (2000), mail fraud, in violation of 18

U.S.C. 1341 (2000), and wire fraud, in violation of 18 U.S.C.

§ 1343 (2000).          The charges stemmed in part from a series of

financial transactions made by the Moores when Terry, the treasurer

of Saint Paul Pentecostal Holiness Church (Church), wrote checks on

the Church’s checking account for their personal expenses.                              The

district      court     sentenced          Terry        to     twenty-seven      months’

imprisonment, Myra to twenty-one months’ imprisonment, sentenced

them both to three years of supervised release, and ordered $75,000

restitution to the Church, payable jointly.                     On appeal, the Moores

claim insufficiency of the evidence and claim the district court

erred in its fraud-loss determination and in enhancing the Moores’

offense levels for obstruction of justice.                     We affirm the Moores’

convictions and sentences.

              In evaluating a sufficiency of the evidence challenge,

the    jury   verdict    must    be   upheld       if    there    exists      substantial

evidence, including circumstantial and direct evidence, to support

the verdict, viewing the evidence most favorable to the government.

Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.

Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). In resolving issues


                                           - 3 -
of substantial evidence, we do not weigh evidence or review witness

credibility, United States v. Saunders, 886 F.2d 56, 60 (4th Cir.

1989), rather, the credibility of witnesses is within the sole

province of the jury.         United States v. Lamarr, 75 F.3d 964, 973

(4th Cir. 1996).    We may reverse a jury verdict only when there is

a   complete   absence   of    probative    facts   to   support   the   jury’s

conclusions.    Sherrill White Constr., Inc. v. South Carolina Nat'l

Bank, 713 F.2d 1047, 1050 (4th Cir. 1983).

           Here, there was ample evidence to support the jury’s

verdict.   The evidence demonstrated that wire and mailings related

to the Moores’ VISA, Staples, and Office Max accounts, accounts

established by the Moores in the name of, and without notification

to or authorization by, the Church, were used to purchase goods for

their personal use, including Terry’s personal tuition expenses,

his son’s eyeglasses, and a number of retail, gas, and convenience

store purchases.    Additional evidence, construed in the light most

favorable to the Government, established that the Moores paid their

home business printing expenses with Church funds. The Moores made

expenditures for a computer, printer, computer scanner, cordless

system, safe, and computer tax program on the charge cards they had

issued on the Church accounts, which expenditures were neither

authorized by, nor delivered to, the Church.                 The Government

introduced evidence that the Moores charged the Church excessive

amounts for printing the Church’s bulletins after Terry informed


                                    - 4 -
the Church that he would print the bulletins without charge to the

Church.   Terry wrote checks to himself and to Myra from the

Church’s account for personal expenses, including the payment of

personal and business telephone bills.        Myra was not a member of

the Church, and her forgery of Terry’s name on some of the checks,

use of the Church VISA card, and incriminating statement to a

Church official that she would pay back the money with a bank loan

is evidence of her participation in the scheme to defraud the

Church.   Terry’s omission of the purpose of the expense on many

checks,   false    statements   to   Church   officials,   and   willful

destruction of incriminating financial records are further evidence

of his active participation in the scheme to defraud the Church.

We find this evidence overwhelmingly sufficient to support the

jury’s verdict.*

          The Moores next assert that the district court erred in

its finding that the fraud-loss amount exceeded $70,000. We review

for clear error the sentencing court’s fraud-loss determination.

United States v. Pasquantino, 336 F.3d 321, 336 (4th Cir. 2003).

We find that the district court’s finding as to the amount of loss

is fully supported by the testimony of FBI Financial Analyst Vicki

Warner, who testified as to her conclusion that the loss to the



     *
      While the Moores claim on appeal, as they did at trial, that
the Government’s evidence only established that the purchases were
made without pre-authorization by the Church, this claim is
undercut by the evidence introduced by the Government.

                                 - 5 -
Church was $99,791.93, based upon her review of the financial

records.

             The Moores’ final claim on appeal is that the district

court clearly erred in its enhancement of their sentence for

obstruction of justice pursuant to U.S. Sentencing Guidelines

Manual § 3C1.1 (2002).    We find the enhancement to be proper based

on the Moores’ civil lawsuit against Church officials, filed in an

effort to force Church officials to reconsider their decision to

institute criminal action against the Moores, and their production

of a document to the sheriff in which they claimed the officials

had no authority to seek criminal charges against them on the

Church’s behalf.

           Accordingly,   we   affirm    the   Moores’   convictions   and

sentences.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 6 -